Citation Nr: 0017343	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1942 to 
January 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen a 
claim for service connection for residuals of a head injury.


REMAND

The appellant contends that he currently suffers from 
residual disability stemming from a head injury during 
service.  In January 1990, the RO denied this claim on the 
basis that there was no evidence of record of a head injury 
during service.  Subsequent to this denial, evidence has been 
associated with the claims file which constitutes 
documentation that the appellant's ship, the U.S.S. STRONG, 
was sunk by a torpedo on July 5, 1943, and that he was 
hospitalized in July 1943.  As indicated by the appellant 
during his appearance before the undersigned, the RO has not 
considered this evidence in connection with his application 
to reopen and has also not considered the provisions of 
38 U.S.C.A. § 1154(b).  Furthermore, he declined to waive RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(1999).  Accordingly, the Board must remand this case to the 
RO for initial consideration of these issues.  

The Board further notes that the appellant testified that, 
following his alleged head injury, he was immediately taken 
to a hospital ship for treatment.  His newly submitted 
service personnel records indicate that he was assigned to 
"CUB TWO HOSPITAL UNIT, ADVANCED" from July 5, 1943 to July 
14, 1943.  He further testified to treatment at the Stanford 
University Medical Center in approximately 1987 or 1988.  
Finally, he alleged that he had been prescribed seizure 
medication for the last 11 years, but he did not identify his 
providers of medical treatment.  Therefore, in order to 
ensure that the duty to assist the appellant in the 
completion of his application is fulfilled, the RO should 
attempt to obtain these treatment records prior to any 
further adjudication.  38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
appellant's medical records of treatment from the 
Stanford University Medical Center in 
approximately 1987 or 1988.  The RO should also 
request the appellant to identify any other 
private medical treatment records, to include 
those from his providers of treatment for his 
alleged seizure disorder, which may be pertinent 
to his claim on appeal.  The RO should then take 
the necessary steps to obtain all these records.

2.  The RO should take the necessary steps to 
obtain records of the appellant's treatment at 
"CUB TWO HOSPITAL UNIT, ADVANCED" from July 5, 
1943 to July 14, 1943.  Requests to alternative 
record sources should be made, if necessary.

3.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

4.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of whether new and material has been submitted to 
reopen the claim for service connection for 
residuals of a head injury with consideration 
given to all of the additional evidence of record 
and 38 U.S.C.A. § 1154(b).  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NSNCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




